McLAUGHLIN, Circuit Judge
(dissenting).
In the face of the impressive reasons marshaled by plaintiff-appellee in urging our rehearing of this appeal, it is not possible for me to fulfill my responsibility in this case by merely voting for rehearing.
The unusualness of the basis for suit with its necessarily circuitous approach tends to create a natural reluctance to accepting it for the sound, lawyerlike presentation of a worthy claim that it is. It is alleged that plaintiff’s money,. obtained by fraud, was paid over to the office of defendant MeGinnes by the recipient, Manu-Mine. MeGinnes has determined the money, as far as he is concerned, should be refunded to Manu-Mine or its assignee and is about to so return it. Plaintiff initially, and sine qua non, prays that MeGinnes be restrained from doing that. It asserts its ownership of and its right to the money. That phase of the case will be subject to proof. What needs doing now to prevent a gross miscarriage of justice is to affirm the district court’s order sustaining the complaint which allows the plaintiff, if it can, to establish its right to the money.
*69As a matter of court self respect before we permit the unbelievable act of turning over $900,000, alleged to be the property of the Pennsylvania Turnpike Commission, to the wrongdoer whose fraud against the Commission created the entire present situation, our full court should at least carefully scrutinize the facts and law involved. If, because of some suggested lack of formalism in its procedure, the State Commission is to be barred by us from the one real chance of recovering its property the decision should be that of the court en banc.